              Case 7:21-cr-00055-NSR Document 27 Filed 02/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      2/12/2021
 UNITED STATES OF AMERICA,

          -against-
                                                                    No. 21-CR-55-1 (NSR)
 JONATHAN DIOLOSA,
                                                                            ORDER
                                Defendant.

NELSON S. ROMÁN, United States District Judge:

         After review of the docket, which reveals that this case has been pending against the defendant

since July 2020 and the defendant has been incarcerated since August 2020, Defendant Jonathan Diolosa

can and should be permitted to plead guilty and the plea hearing can be conducted by video

teleconference or by telephone conference pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Jonathan Diolosa be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all parties

concerned. The Clerk of Court is requested to terminate the motion at ECF No. 26.



Dated:    February 12, 2021                                  SO ORDERED:
          White Plains, New York

                                                 ________________________________
                                                         NELSON S. ROMÁN
                                                       United States District Judge
